Captn lames Smith formerly of Marblehead now resident in Boston plaint. agt Mica Bouden Defendt in an action of the case for not paying the Summe of one hundred pound in money due to the plaint. by the breach of an Indenture or Lease dated the. 13. day of March. 1674 under the hand and Seale of the sd Bowden with *986all other due damages. . . . The Iury . . . found for the Defendt costs of Court: The plaint. Appealed from this Iudgemt unto the next Court of Assistants and put in Security for prosecution of his Appeale to effect.
[ See Records of Court of Assistants, i. 134.]